                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 4/13/2017


 DANIEL TEXCAHAU CEREZO,
 individually and on behalf of others similarly
 situated,

                            Plaintiff,
                                                              No. 20-CV-5492 (RA)
                       v.
                                                                     ORDER
 53 WEST 72ND STREET CAFÉ LLC,
 PHUMAN SINGH, MANJIT SINGH, and
 LAKHVIR SINGH,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff has notified the Court that the mediation scheduled for April 20, 2021 was

cancelled after Defendants did not submit the required pre-mediation materials. Dkt. 26. No later

than May 7, 2021, Defendants shall submit a letter to the Court explaining why they did not comply

with the Court’s order of October 28, 2020, Dkt. 24, and why they did not participate in the

mediation in good faith.

SO ORDERED.

Dated:     April 28, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
